           Case 1:12-cr-00260-RJS Document 88 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-                                                    No. 12-cr-260 (RJS)
                                                                      ORDER
 JOHN RUBEO,

                                Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of unsolicited submissions by non-parties Lisa Babick and Jeff

Lowman concerning Supervisee John Rubeo and his compliance with the terms of his supervised

release. The Court has relayed the submissions to the parties. Although the Court has not

communicated with either Babick and Lowman, each has advised Probation of her/his consent to

the Court’s public docketing of the submissions. In light of the Court’s receipt of this information

and the non-parties’ positions on disclosure, IT IS HEREBY ORDERED THAT that, no later than

November 24, 2020, Rubeo and the government shall each submit a letter advising the Court as to

whether they object to public docketing of any of the information contained in the submissions

and, if so, the bases for such objections and the bases for sealing. IT IS FURTHER ORDERED

THAT, if desired, Rubeo and/or the government may include their responses to the content of the

submissions, and the weight, if any, to be accorded to them.

SO ORDERED.

Dated:          November 20, 2020
                New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
